Case 0:20-cv-61475-RKA Document 8 Entered on FLSD Docket 08/31/2020 Page 1 of 11




                                                                       FILED BY                            D
                           UNITED STATES DISTRICT CO URT                                                   .   C.
                           SO UTHERN DISTRICT OF FLO RIDA
                             FO RT LAUDERDALE DIVISION                        Atlp 31 2222
                              CASE NO .:20-cv-61475-R%                       cANOEL
                                                                               LEqF(AE.joBtE
                                                                                      .
                                                                           s. E)o>-Ft'1..).s.D1sT, i;T.
                                                                                          4..ic7..LAt?D.



      CARY W ALOW ITZ,on his ow n behalf
      and aIIsim ilarly situated individuals


            Plaintiff

            V.

      CO RPO RATE COACHES,INC.,
      a Florida Corporation,LAURIE BA RDAR,
      individually,ANDREW BARDAR,individually

            Defendants
                                                    /

       PLAINTIFF'S RESPO NSE TO DEFENDANT'S M OTIO N OF FO URTEEN DAY
       ENLA RG EM ENT O F TIM E AND DEFENSE ATTO RNEY'S REFERENCE TO A
                           FUTURE DISPOSITIVE M OTIO N


                   On July 22,2020,the Plaintifffiled in the United States DistrictCourt,

      Southern DistrictofFlorida,FortLauderdale Division,a Com plaintalleging claim s

      broughtpursuantto the FairLaborStandardsAct,as amended 29 U.S.C.j201,
      etseq.,the FederalDeclaratoryAct,28 U.S.C.52201-02,the 2011 FinalRule
      underFLSA and 29 C.F.R.5531.32 to recoverunpaid backwages and gratuities,
      an additionalequalamountas liqui
                                     dated dam ages,obtain declaratory relief,and

      reasonable fees and costs.

            2.     O n June 23,2020,Defendants were sentvia certified maila courtesy

      Ietterand rough draftofm y Com plaintto theirplace ofbusiness.O n July 1,2020
Case 0:20-cv-61475-RKA Document 8 Entered on FLSD Docket 08/31/2020 Page 2 of 11




      the Defendants had notreceived m y letterso lsentanotherto theirresidence
      which they received on July 2.In the IetterIstated thatifwe couldn'tcom e to an

      am icable m onetary agreem entw ithin 20 days,Iwould file m y Iawsuitin U.S.

      DistrictCoud.

                   O n July 13,2020 Ispoke to Chad M uney who inform ed m e that
      he would be representing the Defendants in my im pending Iawsuit.Aqera brief

      conversation he asked m e whatIwas dem anding to settle the case before filing

      my Complaintand m yreplywas$40,000.He told me he would takethe offerto
      the Defendants and would be contacting m e Iaterin the week.lneverheard back

      from M r.M uney even though lIefthim voicem ailm essages on July 19-20,2020.

            4.     On July 20,2020,Iem ailed M r.Muney to convey to him thatIwould

      be filing m y Iawsuitwithin a few days.Ialso w anted to confirm his m ailing address

      so Icould m ailhim a copy ofm y filed com plaintwhich I'm required to do under

      FederalRules ofCivilProcedure.See attached Exhibit1.
             5.    On July 22,2020,Ireceived a FedEx deliverythatcontained a letter

      and acheck in the amountof$884.50.Thisamountobviouslyfallsfarshortofmy
      previouslydiscussed offerofsettlementfor$40,000 with Mr.Muney.Uponreceipt

      ofsuch lcalled MnMuney leaving a voicemailconveying to him thatIrejectthis
      oferofsettlem entand as a coudesy Ilefthim the case num berassigned to the

      case.1also senta textto Laurie Bardartelling herIwould notbe cashing the

      check and also leftherthe case num berassigned to the case.See Exhibit2.

      Exhibit3 is the USPS cedified m ailreceiptofm y Com plaintto Chad M uney.
Case 0:20-cv-61475-RKA Document 8 Entered on FLSD Docket 08/31/2020 Page 3 of 11




            6.     O n August24,2020,Ireceived a callfrom Shawn Birken,telling me

      thathe was representing the Defendants in m y Com plaint.lasked him whathad

      happened to Chad M uney and M nBirken's reply was thathe stillrepresented the

      Defendants in ''di#erentm atters''buthe would be handling this case now.

      M r.Birken then asked m e how Istood on an enlargem entoftim e m otion he

      intended to file on August25,2020.Itold him Iwas opposed to it.M r.Birken then

      becam e very aggressive and argum entative on the phone telling m e thatlhad
      been ''paid forallm y overtim e''and then staded to discuss specifics to m y case

      telling me thatlwould be getting l
                                       dnothing else''from the Defendants.Ifind this to

      be in very poortaste fora defense attorney to behave in this m anner.

             7.     In!16 Mr.Birkenstates that,''Plaintiffhasbeen paid infullforaII
      hoursworked overfody (40),an im mediatedispositive motion may be
      appropriate.This seem s to be a little prem ature atthis pointin tim e since M r,

      Birken states in115 ''thatthe undersigned would Iike an oppodunityto meetwith
      its clients to discuss this m atterin m ore detailas wellas review alldocum entation
      in Defendants'possession regarding this m atterpriorto form ulating a response to

      Plaintiffs com plaint.''M r.Birken's claim s aboutm y being paid in fullare baseless.

            8.      ln1110 M r.Birken says that''yetwhen told thathisovedime claim is
      infirm ,indicated thathe m ightamend the Com plaint,which m ightresultin more

      delay than 14 days sought.'Statements ofthis nature only attestto M r.Birken's

      attem pts atbullying the Plaintiffas previously pointed out.Plaintifs ovedim e

      claim is notinsrm as stated in his Com plaintas Defendants neverkeptaccurate
Case 0:20-cv-61475-RKA Document 8 Entered on FLSD Docket 08/31/2020 Page 4 of 11




      tim e records as m andated by FLSA which caused the Plaintif notto be paid foraIl

      hoursworked,and to the extentsuch hours,ifproperly credited to Plaintift would
      have credited Plainti
                          f with more thanfody(40)ormore hours in aworkweek.See
      $42 in Plainti/s Complaint.Also in !110 Mr.Birken makes reference thatthe
      Plainti# ''m ightamend the Com plaint,which m ightresultin m ore delay.''Plaintiff

      as no intention to am end his Complaintunless the Coud orders him to do so.
            9.      Plaintiffis opposed to the Coud granting the Defendants a 14

      (fourteen)dayenlargementoftime withinwhich to respond to Plaintifrs
      Com plaintforthe following reasons ofbad faith by Defendants'attorneys:

                      a. Defendants received a courtesy Ietterfrom the Plaintiff

                           on July 2,2020 stating his intentto file suitafter20 days.

                           On July 13,2020 Plaintiffreceived a phone callfrom Chad

                           M uney thathe willbe representing Defendants.

                      c. O n August24,2020 Plaintil received a phone callfrom

                           Shawn Birken thathe w illbe representing the Defendants

                           and intends to file a m otion forenlargem entoftime on
                           August25,2020 even though he waits untilAugust27,2020

                           (the 20thday)to file his motion forenlargementoftime.
                      d.   M r.M uneyw as representing the Defendants butwas not

                           the attorney ofrecord.

                           There was no com m unication between Defendant's first

                           attorney,Chad M uney and the Plaintiffsince July 13,2020
Case 0:20-cv-61475-RKA Document 8 Entered on FLSD Docket 08/31/2020 Page 5 of 11




                            even though the Plaintiffhad sentM nM uney via certified

                            mailthe stam ped originalcopy ofhis filed Com plainton July

                            22,2020.The Plaintiffwas notaware thatM r.M uney was no

                            Iongerrepresenting the Defendants untilhe received a

                            phone callfrom M r.Birken on August24,2020 inform ing

                            him thathe was now the Defendant's attorney.

                     ltis Plaintifs beliefthatDefendant's motion forenlargem entoftim e

      is being made in bad faith due to allthe deception as to w ho Defendant's attorney

      was oris and is being m ade forthe purpose ofdelaying orobstructing the

      progress ofthe case.

                                   M EMO RANDUM OF LAW


            Pursuantto The RulesRegulating the Florida Bar(RRTFB),Chapter4:
      RulesofProfessionalConductRule 4-8.4(c)prohibitsa Iawyerfrom engaging in
      conductinvolving dishonesty,fraud,deceit,orm isrepresentation.Chapter4:

      RulesofProfessionalConductRule 4-8.4(d)''a Iawyershallnotengage in conduct
      in connectionwiththe practice ofIaw thatis prejudicialto the administration of
      justice,including to knowingly,orthrough callous indifference,disparage,
      hum iliate ordiscrim inate againstIitigants...''
Case 0:20-cv-61475-RKA Document 8 Entered on FLSD Docket 08/31/2020 Page 6 of 11




            W HEREFORE,The Plaintift CaryW alowitz,respectfully requestan
      enlargem entoftim e notbe granted up through and including Septem ber11,2020.

                               CERTIFICATE O F SERVICE


            Ihereby certify thaton this 31*tdav ofAuqust2020,a true and correct

      copy ofthe foregoing docum entwas served via transm ission ofNotices of

      Electronic Filing generated by CM/ECF orin som e otherauthorized mannerfor

      those counselorpadies who are notauthorized to receive electronically Notices

      ofElectronic Filing on aIIcounselorparties ofrecord on the Service Listbelow .
                                                             q
                                   ...   @
                                  ti          œ?


                               Cary W alowitz Pro Se




                                             6
Case 0:20-cv-61475-RKA Document 8 Entered on FLSD Docket 08/31/2020 Page 7 of 11




                                      SERVICE LIST


      Shaw n Birken                              Cary W alowitz,Pro Se
      sbirkena bilken-law .com                   6109 Eaton Street
      Law Offices ofShawn L.Birken PA             Hojlywood,FL.33024
      100 SE 3rd Ave Ste 1300                    (954)839-5166
      Fod Lauderdale,FL.33394-0002                walowitzcary@ gmail.com
      (954)990-4459                              Pro Se P/a/hl/F
      Attom ey forDefendants

      Via Transmission ofElectronic
      Filing G enerated by CM /ECF
8/
 27
  /20200:20-cv-61475-RKA
  Case                                 YahooMai
                                              l-Re:Lauri
                                                       eBardarAndrewBardarCompl
                                                                              ai
                                                                               nt   ht t f
                                Document 8 Entered on FLSD Docket 08/31/2020 Page 8 of 11


   Re:Laurie BardarAndrew BardarCom plaint

         walowi
              tzcary@ gm ail.com (walowitzcary@ gm ail.com)
         cmm @ cmlawpllc.com
   Date: M onday,July20,2020,11:17 PM EDT


   M r.M u ney,
    As per our conversation ofJuly 13th you called m e in reference to m y U .S.
   D istrict Courtcom plaint.I'm going to be filing m y com plaint by the end ofthis
   w eek.The m ailing address Ihave foryou is Clark & M uney PLLC;2400 E
   Com m ercialBlvd Ste 820;Fortlaauderdale,FL 33308-4054 for m y Certificate of
   Service.Ifyou are NOT going to be representing Laurie and Andrew Bardar please
   1etm e know ASAP.Thanks.Car.y W alowitz (954)839-5166.




                                                                                             1/1
                                               '
                                               *         '

Case 0:20-cv-61475-RKA Document 8 Entered on FLSDp Docket
                                                      7nac08/31/2020
                                                               cuva    Page 9 of 11
                                                 f. -o: o, o 4. .:  aagr sqga uaqu
                                                         . R-:l o
                                                                t4l
                                                                  , o                      o o
                                                                                           s,   'D o I
                                                                                               r: o
                                                                                                  a.x z o o s m-                         oo
                                                                  '-f -=
                                                                ' Q     lo                    (0
                                                                                               œ =o
                                                                                                  =.0
                                                                                                    9.
                                                                                                     .=0=
                                                                                                       . * ;
                                                                                                           D il
                                                                                                           *                             =
                                                                                                                                         S
                                                   '            .   xo
                                                                     ''wl                           .. a q e (
                                                                                                             rp
                                                                                                              o                          js m *             *
                                                                                                                                                            .
                                                       ..       '   ..w:
                                                                    N   ro
                                                                        l                             =21f0a2 &  =
                                                                                                                 x> ;                    a. -t'
                                                                                                                                              o.
                                                   . -
                                                     - .        ,      =                               a (c   a(    :paQ
                                                                                                                    .                    = aa ,             .
                                                   . .
                                                   '   -
                                                            lO :
                                                          .K,  .       o                              q
                                                                                                      c
                                                                                                      a a m u. uo.jo
                                                                                                        ,s
                                                                                                         z ; =
                                                                                                             P  o
                                                                                                                *  e.m                                              '
                                                           e' pl       Jz                                              a                m:
                                                                                                                                        c                                v
                                                   .   -    I .l      mc                              a;.= g .
                                                                                                      œ         a.,sm                   o                               .
                                                         .. 1 t      *>
                                                                     1
                                                                     . j             ' r: .
                                                                                      '-
                                                                                      .   m
                                                                                          =. 1
                                                                                             ara
                                                                                               /.s
                                                                                                 Qa 0
                                                                                                    ö- m
                                                                                                       a o
                                                                                                         t
                                                                                                         p
                                                                                        * y      z     o
                                                                                                       oro .
                                                                                                           +j
                                                                                                            . w *                                           .
                                                                    j
                                                                    1
                                                                     l o'           >'-m x- z,!.(7.ta
                                                                                    .
                                                                                                 O  z.=
                                                                                                      z.'
                                                                                                       U
                                                                                                        i
                                                                                                        gs c
                                                                                                           xu . ,                                                       q
                                                         .
                                                                    l 1             '.
                                                                                     .-
                                                                                      fi         r--
                                                                                                  '--. *      yA           a#- :-.r!              ,'. * o
                                                                    l
                                                                    :
                                                                     GQg1                            Q*
                                                                                                      <      Q            bQ
                                                                                                                           o
                                                                                                                           l'
                                                                                                                          a..
                                                                                                                                   ''r!$* 'r:
                                                                                                                                            -
                                                                                                                                          l e                           :
                                                     .               i                               * * * o * Q.
                                                                                                               *v                                r,
                                                     .              II          l                              q.                           '
                                                   :.-.W l   , 1                                              o
                                                                                                             ..'       -..:-*
                                                                                                                          i.,.
                                                                                                                             ,.
                                                                                                                             -
                                                                                                                                ..m
                                                                                                                              :111. .
                                                                                                                                                                >'
                                                     '.'-
                                                        '   ,        I,
                                                                      '                                ,..
                                                                                                        .., ....   .. 1                                                 11
                                                                                                                                                                         ,
                                                    -. -    ,*
                                                            G .?t'- ,,                                        '.. .--..,... . .
                                                                                                                        .;@1-.' -
                                                                                                                   -?-1-2
                                                                                                                                                      4,,
                                                                                                                                                        -
                                                                                                                                                                ()
                                                                                                                                                                 .
                                                           <l $ ;                                     ,..s
                                                                                                      ,. ,s.. . ' * a  - v
                                                                                                                         '- .       z   .       <sl
                                                           l l                                          ' .:7:,                                                 .
                                                                                                                                            Qw1.
                                                           l l                                          .      ''w-                         ''
                                                    1 '' * I l     I                                                                    .   .. '
                                                                                                                                            '
                                                    ,                       I                                                           f
                                                    ..          f           j.
                                                                            4
                                                                            *         -1
                                                                                       -.,...1
                                                                                            j

                                                   )  lmy                ll
                                                                         I            '
                                                                                      j'.''-''
                                                                                             1
                                                                                             t               -j:j
                                                                                     l'..-                 zo                               .
                                                                                         .
                                                 'e
                                                 ,   l                   j
                                                                         j                -  7             *
                                                                                                           .fs
                                                                                                           xg.'*'             '      ' *.
                                                 ' 1 l                   l           Iu
                                                                                      *.-I                 Op                 ê'.*'1
                                                ,    l                   t
                                                                         l          ./-. ..:,1               p.              .(-.uJ    *
                                               '                         1                                              '- 'i1
                                                     I                   l                                               .;-. -9 . :
                                               9
                                               '
                                                                         I
                                                                         l
                                                    ' - .-.- .
                                                             - =.- ...

                                                         '
                                                         fo1a1;


                                                         Credb'
                                                              tCar'd Remi'
                                                                         td                                                                             $5.15
                                                             Card Name:Haslerciirtl
                                                                    Accol an'
                                                                            t #:XXXX)(F.
                                                                                       X)()()(X)(0536
                                                                    Al
                                                                     lproval #:065178
                                                                    Transac' tlQn #:313
                                                                    A1D:A0000000O41O1()                Chir)
                                                                    AL :HASIERCARD
                                                                    I
                                                                    Dllk:lïl
                                                                           ot Required          CAPIT/4. ONE


                                                         A >:'
                                                             R'*>:'
                                                                  & AA %'#K '
                                                                            A'k%x *'s'XA'%1/:%94'
                                                                                                >'1ç'&>('A.A'# A,>:K'
                                                                                                                    &'A$:A''X:lf
                                                                     Due 'to 1imited triinspor-ta-
                                                                                                 tf()n
                                                                        avai1'
                                                                             abi1i'ty as a r'euult of
                                                                        na'
                                                                          tiol
                                                                             nwlt
                                                                                -fe C0VI()-19 imgac'ts
                                                                      package de1tverp 1'  .mes.map be
                                                                                           i
                                                                    ex'tended. Priori1k'Ma11 EKpress.
                                                                         service wï11 n()1 change.
                                                             K # W'u:%'
                                                                      A % #%%''#% A:'A''>;'
                                                                                          K1ë'
                                                                                             k'>:M lt'
                                                                                                     K3:A''K'
                                                                                                            #%'fW'>7'
                                                                                                                    /2% &%'
                                                                                                                          à'>::K

                                                             In a hu ry? Se '
                                                                             /(
                                                                            -serv.ce kjosks of'
                                                                                              fer'
                                                             ,...,
                                                                  1,...1, ..x..x.4 ex..x..t. evçxx-x-vlœ.-.u,;-I. hem,, r5.e.+ e.11
Case 0:20-cv-61475-RKA Document 8 Entered on FLSD Docket t08/31/2020
                                                  Assocla-e c'an sl
                                                                  now kot.
                                                                         lhPage
                                                                           ow. 10 of 11
                                                      !Texl voul-'tl-acklng numbilr to 281777
                                                            i
                                                            n*) '
                                                       (ZUSP.   to lle't'
                                                                        tl
                                                                         ne 1a--
                                                                               .es't e'taltl
                                                                                           s.
                                                       Slandard Hetssage and (lah'.a r'ates mag
                                                       appl'
                                                           v. You I nay also v'Ei1
                                                                                 .t Alsl#.usps.com
                                                       USPS Track1I '-
                                                                     I
                                                                     g or ca11 1'-80C1-.222-1811.,

                                                                    17rek1ew yot.
                                                                                t
                                                                                r Mai1
                                                                  Tt-ack your r'ali
                                                                                  kages
                                                                  Sign up Tor FHEE (  1
                                                               Www .inforzedde'jh/erk'..
                                                                                       3oh1

                                                       A11 '
                                                           3iile:
                                                                s' fina1 (
                                                                         )n s'
                                                                             timrls and pcstage .
                                                        Re-
                                                          fl
                                                           ands -f01- guaranleild ser'vices onlb'.
                                                            Thal-l
                                                                 k '/ou '
                                                                        for potz-'busbness.
                                                               HELP US SERVE W0t)BETTEFI
                                                               I'ELL       BOUT I'OIJR . -*N1'
                                                                       OSTAL EXPERIENCE
                                                                       Go to :
                                                          l
                                                          n' ps:z
                                                                //l
                                                                  aoslalexper-lënce.corl/pos
                                                            40-5330-0221-003--()(1
                                                                                 4)49-6.
                                                                                       51()(9-02
                                                                or scan this (lcde with
                                                                  your mobfle devlce:
                                                                                 0: yl ? #M:
                                                                          x 1 z.KJ
                                                                                 <

                                                                                          I
                                                                                 -# .                '
                                                                          * : Id:
                                                                               '- gI
                                                                                          a

                                                                or '
                                                                   zal1 1-800.-410-7420.
                                                                  y,
                                                                   IUR OPINIOrIL'
                                                                                OUNTS


                                                       Receipt #. :540-533002.
                                                                             .?1'.3-4968100-.2
                                                       C1erl
                                                           t: 04
                                Case 0:20-cv-61475-RKA Document 8 Entered on FLSD Docket 08/31/2020 Page 11 of 11
                                                                                                                                                                                                                           &v&,;f1-z
                                                                C orporate C oaches
                                                                     .. '
                                                                            ... -.   è.l
                                                                                     . è
                                                                                       .
                                                                                       ()-   ...... . ..                                                       ..      . ' '
                                                                                                                                                                                       ...
                                                                                                                                                                                              è'
                                                  ..
                                                   -
                                                   ,
                                                   .
                                                   ,z)L
                                                    . ;
                                                      )
                                                      y
                                                      ,y)y)
                                                       t  L
                                                          l
                                                          tL
                                                           .
                                                           :
                                                           s-
                                                            y
                                                            ..
                                                             -
                                                             .
                                                             -.'.-'
                                                                 .                                         ''''''........
                                                                                                                        -'
                                                                                                                         ..-
                                                                                                                           .'
                                                                                                                            ..
                                                                                                                             -
                                                                                                                             b
                                                                                                                             ..
                                                                                                                              ï..,
                                                                                                                                 .r
                                                                                                                                  .
                                                                                                                                  -.
                                                                                                                                   :
                                                                                                                                   îr
                                                                                                                                    :
                                                                                                                                    ,
                                                                                                                                    .
                                                                                                                                    '.)
                                                                                                                                      t
                                                                                                                                      .
                                                                                                                                      r
                                                                                                                                      -.
                                                                                                                                       '
                                                                                                                                       L
                                                                                                                                       (
                                                                                                                                       ':
                                                                                                                                        ,-
                                                                                                                                         ,.
                                                                                                                                          y.
                                                                                                                                           ):
                                                                                                                                            .
                                                                                                                                            L
                                                                                                                                            ..
                                                                                                                                             ,f.
                                                                                                                                               '
                                                                                                                                               .
                                                                                                                                               -
                                                                                                                                               :
                                                                                                                                               .r
                                                                                                                                               '.:
                                                                                                                                                !..
                                                                                                                                                  '
                                                                                                                                                  :...:
                                                                                                                                                      ..
                                                                                                                                                       k
                                                                                                                                                       r
                                                                                                                                                       ):
                                                                                                                                                        ..
                                                                                                                                                         1
                                                                                                                                                         .
                                                                                                                                                         ;
                                                                                                                                                         .y
                                                                                                                                                          :
                                                                                                                                                          ...
                                                                                                                                                            -
                                                                                                                                                            .....
                                                                                                                                                                ''''

                                                                July 17,2020



                                                                D earM r.W alow itz,


                                                                W e are in receiptofyourdem and forpaym entofunpaid overtim e. You w ere an
                                                                independentcontractor,therefore,you w ere notentitled to overtim e.


                                                                H owever,in an abundance ofcaution and in an effortto avoid costly litigation,w e have
                                                                gone back and calculated every possible instance overthe past3 yearsw here you could
                                                                have w orked overforty hours in any given w eek. W e took every effortto ensure that
                                                                every possible doubtresulted in including the tim e. W e calculated thatyou could not
                                                                have worked m ore than 78.45 hours overforty hoursforany given w eek during the past3
                                                                years.Yourhourlyratewas$20. You werepaidyourhourly rate forany hotzrsthatyou
                                                                w orked,including those w orked overforty in any given week. Therefore,you would be
                                                                ow ed,atm ost,halftim e orhalfofyolzrhourly rate. W e m ultiplied yourhoursw ith your
                                                                halftim erateand theamountwas$784.50.W ewillinclude an additional$100 to ensure
                                                                thateven ifw e m issed an hourortwo,you have been com pensated fully.

                                                                Therefore,enclosed,pleasetind a check for$884.50.Thisamountconstitutesmorethan
                                                                w ould everbe entitled to in com pensating you forany hoursyou worked overforty in
                                                                any given w eek during the past3 years. Thispaym entis being m ade within the w indow
                                                                ofcorrections. Thispaym entis notan adm ission ofguiltor liability,butsim ply an effort
                                                                to avoid any potentialcostly litigation.



                                                                Laurie Bardar
                                                                VP




                                                                                                                                                                                                                                                                       .z'




                                                                                                                                                                                                                                    .  zt))6t....
                                                                                                                                                                                                                                            '..
                                                                                                                                                                                                                                                :9
                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                  f
                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                   kr
                                                                                                                                                                                                                                                    :
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                    )Lh
                                                                                                                                                                                                                                                      :j
                                                                                                                                                                                                                                                       T:('..' .'' '         '''%''''''
                                                                                                                                                                                                                                                                                      .:.z....'
                                                                                                                                                                                                                                                                                              .'
                                                                                                                                                                                                                                                                                               ..'
                                                                                                                                                                                                                                                                                                 aë'r


                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                  , v.,
                                                                                                                                                                                                                                           4500 South StateRd.7
                                                                                                                                                                                                                                           ,.


                                                                                                                                                                                                                            kt J
                                                                                                                                                                                                                             f'sq t
                                                                                                                                                                                                                                  ''j
                                                                                                                                                                                                                                    j*    FortLauderdale,f'lw33314
                                                                                                                                                                                                                     ;  L
                                                                                                                                                                                                                        .( '
                                                                                                                                                                                                                           1
                                                                                                                                                                                                                           i1
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            p  ,''q
                                                                                                                                                                                                                                  'i
                                                                                                                                                                                                                                   à. 0*
                                                                                                                                                                                                                                       .(954)583-7082 F.(954)583-7081
                                                                                                                                                                                                                    3.
                                                                                                                                                                                                                     2
                                                                                                                                                                                                                     '.:i
                                                                                                                                                                                                                     :  s:
                                                                                                                                                                                                                         (
                                                                                                                                                                                                                         ..:'
                                                                                                                                                                                                                         k  S
                                                                                                                                                                                                                            .          Email:corpcoachcarsaaol.com
                                                                                                                                                                                                                     ?L
                                                                                                                                                                                                                    ..l..('itr
                                                                                                                                                                                                                             .'
                                                                                                                                                                                                                             '
                                                                                                                                                                                                                (î1.
                                                                                                                                                                                                             î(::  ...
                                                                                                                                                                                                                   (
                                                                                                                                                                                                                   ) 'k
                                                                                                                                                                                                                      jr.)â.
                                                                                                                                                                                                                       ït                                          .

 -..:.
..   'tJ!h
         tf..j1:'l'
                  kj
                   '.'
                     pl.k.
                         ,,J:
                            rl
                            .y'
                            .;
                              .i;,
                                 ::1,
                                    .,...:...
                                            ,j).
                                               :g:
                                                 ïru.ysy'
                                                        w...'                                                                       '..'...: .....f.'â
                                                                                                                                                     '.
                                                                                                                                                      ï.!?.::....';..y..y.'''''...'yr'..'..;:
                                                                                                                                                                                            '.:
                                                                                                                                                                                              .?yé. j:,(.. '.'.'.'.... .. ..:.t:.:.q:t;t:LrtJ. ...
